Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 9 March 1803
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



My Dear Sister
Atkinson March 9th. 1803

I hear by Dr Tufts that our Medford Farm will be greatly injured by the middlesex Canal being cut through the land—I am very sorry to have what little landed property I have destroyed—But I suppose it will do no service to object—people are so very economick, & publick spirited at this day, that every thing must be sacrificed to the common weal—But the President, & you my Sister know much more about the buisness than I, & whatever your better informed judgments conceive to be right, I shall consent to—The good Dr. declines taking any further care of the farm, for which I am exceedingly grieved, for I feel, as if I should never have confidence, in any other person, as I could always repose in him—
I was glad to see your Son was chosen Senator. If he can have wisdom like an angel of God, & can stem the torrent of irreligion & vice which threatens to deluge our Land, he may be more useful, perhaps, than in his Profession, & I hope eventually, it may prove for his interrest.
I have know this winter a person who laboured under the like difficulty, which troubles your daughter Adams, & has found more releif from wearing the skin of musk squash round her waist, than from any other thing she had ever done—But I suppose she will think it, like the king of Isreal, too small a thing, to submit to—
I was gratified to find my young friend was at Quincy—Her situation was truly trying—& yours too—She is at Newbury, I have not seen her—
The youngest Daughter of the late judge Seargant was last Sabbath consigned to the Graves, after about three months confinement with a consumption—Lovely, blooming with health, & beautiful as Hebe she laid aside the bridal attire, for the solemn humble garb of Death—
These are some of the most trying scenes to which human nature is subjected—It seems as if the “Survivor died”—
I saw, & could not but feel an entire acquiescence in the perusal of the paper, that Miss Paine was released from a world of trouble, & I trust through faith, & patience, inherits the promise—she has so long been waiting for—
the bearer waits, & I can write no more, than to beg you to give, & present my kind regards to all who love your / affectionate Sister
Elizabeth Peabody